Chief Judge Lippman (dissenting).
The condominium’s claim of non-liability is premised upon the circumstance that it is not the titleholder of the Tomchinsky unit. It is, in fact, undisputed that the Tomchinskys own the unit in fee, but that is not for Labor Law purposes the end of the inquiry. Of course, under the Labor Law title ordinarily suffices as a ground for statutory liability (but see Morton v State of New York, 15 NY3d 50 [2010]; Abbatiello v Lancaster Studio Assoc., 3 NY3d 46 [2004]). But, as the statute itself makes clear and we have accordingly recognized (see Scaparo v Village of Ilion, 13 NY3d 864, 866 [2009]), the absence of title does not necessarily dictate a contrary conclusion. The statute’s array of non-delegable duties are imposed not upon owners alone but also upon contractors and agents of owners—non-title holding entities. Moreover, we have recognized the principle that Labor Law “owner” liability may be imposed on non-owners where they have an interest in the property and have acted as owners in connection with contracting for improvements (see Scaparo, 13 NY3d at 866, citing Copertino v Ward, 100 AD2d 565, 566 [2d Dept 1984]). As has been observed, the critical factor in determining whether a party should be treated as an “owner” for Labor Law purposes is whether it retains the owner’s prerogative to insist upon compliance with proper safety practices (see Copertino, 100 AD2d at 567).
It is clear from the Alteration Agreement entered into by the condominium Board “as agent for the unit owners” and the Tomchinskys, that, notwithstanding the conveyance of a fee interest in the subject unit to the Tomchinskys, the condominium in fact continued to possess with respect to that unit certain prerogatives of ownership. Proposed alterations were subject to condominium approval, which could be withheld “in the Board’s *203sole and absolute discretion,” and the condominium was empowered to require the amendment of unit owners’ plans with an architect of its own choosing. In addition, the condominium reserved to itself plenary power to veto the unit owner’s choice of contractors and the right to select contractors in certain commonly arising situations where the work within the unit would affect building systems. Particularly significant here is that provision of the agreement in which Board approval of a unit owner’s plans is conditioned upon the unit owner’s representation that “all Unit Owner’s work shall be performed strictly in accordance with the approved Plans and Specifications [and] comply with all applicable laws, ordinances, orders, rules, regulations and requirements.” The condominium, then, retained the power to insist upon compliance with the Industrial Code worker safety provisions, even within a residential unit nominally owned in fee by a different party. Indeed, the Alteration Agreement reflects a reservation by the condominium of a right to reentry “for the purpose of inspecting Unit Owner’s Work to ensure that Unit Owner’s Work is being performed, and has been performed, in accordance with the Plans and Specifications and this Agreement” (emphasis supplied), and further provides that the condominium at its “sole and absolute discretion” is entitled to stop work for breach of any of the agreement’s covenants, including, of course, that in which the unit owner promised compliance with “all applicable laws, ordinances, orders, rules, regulations and requirements.”
The condominium defendants concede, as they must, that “the [condominium] Board certainly dictated the terms under which the work [in the Tomchinsky unit] would be performed” (brief for defendants-respondents at 29), but contend that they may not be deemed Labor Law “owners” because, under the Alteration Agreement, it was the unit owner that was primarily responsible for assuring compliance with applicable work site safety regulations. But this only begs the question whether the condominium defendants, in light of the proprietary powers they evidently reserved, are “owners.” If they are, it makes no difference that they purported to contract their responsibilities to the unit fee owners, for those owner responsibilities are nondelegable (Rocovich v Consolidated Edison Co., 78 NY2d 509, 513 [1991]). Indeed, as we observed in Sanatass v Consolidated Inv. Co., Inc. (10 NY3d 333, 342 [2008]), “[t]o allow owners to [contract out of the statute] . . . would eviscerate the strict liability protection afforded by the Labor Law.” Inasmuch as it would appear that the role the condominium reserved to itself *204in the unit alteration process was that of an owner—or at the very least that of the owners’ agent—it was for Labor Law purposes a statutorily responsible party. And, given that status, it cannot be useful for the condominium to claim that it delegated its owner responsibilities or that it did not actually direct and control the work resulting in plaintiff’s injury (see Rocovich). It is a hallmark of the Labor Law’s strict liability scheme that a party will be deemed responsible based simply upon its proprietary capacity to require compliance with worker safety laws and regulations; if that capacity exists, actual supervision and control of the work site is unnecessary (see Gordon v Eastern Ry. Supply, 82 NY2d 555, 559 [1993]).
It is obvious that a condominium does in fact retain a propriety interest in its owners’ units every bit as palpable in the unit alteration context as that of a residential cooperative corporation and that there exists no rationale for treating the two kinds of entities differently when it comes to allocating responsibility under the Labor Law. It is to blink at reality to treat condominiums simply as agglomerations of one-family dwellings, as this Court now does. The consequence of such a studied elevation of form over substance is dramatically to reduce the Labor Law’s protective ambit: a construction laborer injured while working in a condominium unit now has no Labor Law cause of action against the unit owner by reason of the single dwelling exemption, no claim against his contractor employer by reason of the workers’ compensation defense, and no statutory claim against the condominium because it is not the title owner of the unit. The statute would apply to workers frequently employed in the tens of thousands of condominium units in this State, if at all, only haphazardly—where, for example, there was a non-employer contractor with supervisory responsibility on the site (but even under that scenario a workers’ compensation defense might be available). Plainly, this was not what the legislature had in mind when it amended the Labor Law (L 1969, ch 1108, § 1) to place non-delegable, strictly enforceable protective duties on “[a] 11 contractors and owners and their agents” (Labor Law §§ 240, 241 [as amended]) so as to situate “ ‘ultimate responsibility for safety practices at building construction jobs where such responsibility actually belongs, on the owner and general contractor’ rather than on the workers themselves (Mem of Senator Calandra and Assemblyman Amann, 1969 NY Legis Ann, at 407)” (Sanatass, 10 NY3d at 338; see also Gordon).
*205It is true, of course, that the Labor Law exempts owners of single-family dwellings from its strict liability provisions, but that exemption could not, consistent with the Labor Law’s broad remedial purpose, have been intended to shield from statutory “owner” responsibility entities retaining significant construction related proprietary powers as to the numerous structurally interconnected units under their aegis. The court’s conclusion to the contrary rips a gaping hole in the Labor Law’s protective mantle—one that the legislature will have to mend if the statutory scheme is not to be rendered utterly arbitrary in its application and largely inefficacious in meeting its vaunted objectives.
Accordingly, I dissent. The order of the Appellate Division should, in my view, be reversed and plaintiffs Labor Law § 241 (6) claim reinstated.
Judges Graffeo, Smith and Pigott concur with Judge Read; Chief Judge Lippman dissents and votes to reverse in a separate opinion in which Judge Ciparick concurs.
Order affirmed, with costs.